Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 1 of 14 PAGEID #: 4908




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: DAVOL, INC./C.R. BARD,
 INC., POLYPROPYLENE HERNIA                     Case No. 2:18-md-2846
 MESH PRODUCTS LIABILITY
 LITIGATION                                      JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Kimberly A. Jolson



 This document relates to:
 Johns v. CR Bard et al,
 Case No. 2:18-cv-1509

                          CASE MANAGEMENT ORDER NO. 23-B

                   Pretrial and Trial Schedule for First Bellwether Trial Case

        On January 24, 2020, the Court selected Johns v. C.R. Bard et al., Case No. 2:18-cv-01509

as the first Bellwether Trial Case that will be tried in this multidistrict litigation (“MDL”). Due

to the impact of the coronavirus (COVID-19) outbreak, this trial has been rescheduled to Tuesday,

September 29, 2020. This amended CMO supersedes the deadlines in CMOs 23 and 23-A as set

forth below. The deadlines set forth in CMOs 28-A and 29 (related to Milanesi et al. v. C.R. Bard

et al., Case No. 2:18-cv-01320) are hereby vacated and that trial will be rescheduled at a later

date.

I.      TRIAL AND FINAL PRETRIAL CONFERENCES

        A. Trial

              1.    The first Bellwether Trial Case is scheduled for trial on Tuesday,
                    September 29, 2020, at 9:00 a.m. in Courtroom 2.

              2.    Trial counsel shall meet in the chambers of Judge Sargus at 8:30 a.m. on
                    each day of the trial.

         B. Final Pretrial Conferences

              1.    The first final pretrial conference shall be held on Wednesday, September
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 2 of 14 PAGEID #: 4909




                     9, 2020, at 9:00 a.m. in the chambers of Judge Sargus. All trial counsel must
                     appear.

               2.    The second final pretrial conference shall be held on Tuesday,
                     September 15, 2020 and Wednesday, September 16, 2020, at 9:00 a.m.
                     in the chambers of Judge Sargus.

                            a. The Court will resolve the objections to the deposition
                               designations and objections to the exhibits.

                             b. All trial counsel must appear.

                             c. Attached to this CMO is the Court's Final Pretrial Order
                                (“CMO 29-A”). The parties shall jointly submit CMO 23-C
                                on or before Friday, September 18, 2020.

II.    WITNESS LISTS

        A. Deadlines

           1.         Plaintiff shall serve his/her witness list by February 24, 2020.

           2.         Defendant shall serve its witness list by March 2, 2020.

        B. Procedures

           1.        Witnesses not included on a party’s witness list shall not be called at trial
                     absent agreement by the parties or a showing of good cause as to why
                     the witness was not included on the witness list. The parties will use
                     good faith efforts to list persons whom they actually intend to call at trial
                     (live or by deposition) based upon on a good faith best current
                     intentions “will call” list, and persons whom they currently believe are
                     unlikely to be called but may be called on a “may call” list. The parties
                     shall also use good faith efforts to state whether each proposed witness
                     will be called live, or by deposition.

III.   DEPOSITION DESIGNATIONS

        A. Deadlines

          1.        Plaintiff shall serve page/line designations of deposition testimony by March
                    4, 2020.

          2.        Defendant shall serve (a) page/line counter-designations of deposition
                    testimony; (b) objections to Plaintiff’s page/line deposition
                    designations; and (c) affirmative page/line designations of deposition

                                                 2
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 3 of 14 PAGEID #: 4910




                      testimony by March 27, 2020.

                3.    Plaintiff shall serve (a) page/line counter-designations of deposition
                      testimony; (b) objections to Defendant’s page/line deposition counter­
                      designations; (c) objections to Defendant’s affirmative page/line
                      designations; and (d) page/line counter-counter designations in support of
                      his own designations by April 16, 2020.

                4.    Defendant shall serve (a) objections to Plaintiff’s page/line counter-
                      designations; (b) objections to Plaintiff’s counter-counter designations;
                      and (c) page/line counter-counter designations in support of its own
                      designations by May 11, 2020.

                5.    Plaintiff shall serve objections             to   Defendants’      counter-counter
                      designations by May 25, 2020.

                6.    For depositions completed or to be completed 1 after March 6, 2020, the
                      parties shall follow the following protocol: (1) the parties shall order an
                      expedited transcript; (2) A party wishing to designate from the transcript
                      (“Designating Party”) shall serve page/line designations of deposition
                      testimony 7 days after receipt of the transcript; (3) the Non-
                      Designating Party shall serve (a) page/line counter-designations of
                      deposition testimony; and (b) objections to the Designating Party’s
                      page/line deposition designations 7 days after receipt of the Designating
                      Party’s designations; (4) the Designating Party shall serve (a) objections
                      to the Non-Designating Party’s page/line deposition counter
                      designations; and (b) page/line counter-counter designations in support
                      of its own designations 3 days after receipt of the Non-Designating
                      Party’s counter-designations; and (4) the Non-Designating Party
                      objections to the Designating Party’s counter-counter designations 3
                      days after receipt. If a deposition is not completed by August 10, 2020,
                      then the parties will apply the Court’s rulings on other designations to
                      narrow any objections.

                7.    All page/line designations, counter-designations, counter-counter
                      designations, and objections shall be exchanged by the parties in an Excel
                      format to be agreed on by the parties.

             B. Due to Court

          All unresolved objections must be submitted to the Court by September 1, 2020, at



1
    A deposition that has been adjourned is not deemed completed for purposes of this protocol.
                                                        3
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 4 of 14 PAGEID #: 4911




9:00 a.m., along with copies of the deposition transcripts to which there are unresolved

objections. However, the parties will not be permitted to submit any counter-counter

designations and objections to the Court without leave, and only then for good cause.

IV.    EXHIBIT LISTS

         A. Deadlines

             1.     The parties shall mark their documentary or physical evidence in advance
                    of trial. The exhibits shall comport with all of the requirements of Federal
                    Rule of Civil Procedure 26(a)(3)(A).

             2.     Plaintiff shall serve its exhibit list in a format to be agreed by the parties,
                    which shall include all document production numbers (i.e., all known bates
                    numbers, if applicable) and/or a description of the document (if there is no
                    bates number) by August 7, 2020. An electronic copy of the exhibits shall
                    also be provided on or before August 10, 2020, in a format to be agreed by
                    the parties. Demonstrative exhibits shall be shown to opposing counsel
                    before being displayed to the jury.

             3.     Defendant shall serve its exhibit list in a format to be agreed by the parties,
                    which shall include all document production numbers (i.e., all known bates
                    numbers, if applicable) or a description of the document (if there is no bates
                    number), by August 17, 2020. An electronic copy of the exhibits shall also
                    be provided by August 19, 2020, in a format to be agreed by the parties.
                    Defendant shall serve any objections to Plaintiff’s exhibit list by August
                    17, 2020.

            4.      Plaintiff may serve any objections to Defendant’s exhibit list by August 26,
                    2020, at 9:00 a.m.

            5.      The parties shall have the right to supplement their exhibit list(s) in light
                    of any and all ongoing discovery.

         B. Due to Court

       All unresolved objections must be submitted to the Court by September 1, 2020, at 9:00

a.m., along with copies of the exhibits to which there are unresolved objections in a three-ringed,

tabbed notebook.

       The Court strongly encourages the parties to utilize the electronic courtroom technology
                                                 4
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 5 of 14 PAGEID #: 4912




for presentation of evidence. The parties shall report to the Court, by joint submission, on or

before the date of the first final pretrial conference, their intent to use the technology. If the

parties are not utilizing the Court's complete electronic technology, they shall present their

exhibits by using the document cameras (ELMOs) located at counsel tables. The parties shall

provide copies of the exhibits to the Court as used during trial, and are not required to submit

copies to the Court before trial, other than the exhibits to which there are unresolved objections.

V.     MOTIONS IN LIMINE

          A. Deadlines

              1.      Motions in limine shall be filed by July 31, 2020. 2

              2.      Responses in opposition to motions in limine shall be filed by August 14,
                      2020.

              3.      No reply is permitted without leave of Court, and only then for good cause;
                      leave to file a reply must be sought by August 17, 2020.

          B. Procedures

              1.      The following apply to all in limine motions:

                        a.   Index to motions in limine: If filing more than one in limine
                             motion, the party shall submit to the Court and to the opposing
                             party an “Index to Motions in Limine.”

                        b.   Attachments to motions in limine: If filing an in limine motion
                             seeking an evidentiary ruling on a category of documents,
                             testimony, or argument the party shall attach to the in limine motion
                             document(s) or testimony on which it seeks a pre-trial ruling. A
                             party responding shall attach any document or testimony that it
                             deems is necessary for the Court to fully consider the evidentiary
                             issue presented.

                        c.   Page Limitation: Individual in limine motions and responses shall be
                             limited to 10 double-spaced pages; replies shall be limited to 6

2
 Any motion in limine that specifically pertains to the usage of the AHSQC data shall be filed by June 30,
2020, with a hearing on those specific motions, if necessary, to be determined by the Court on a separate
schedule than those in Section V of this Order.
                                                      5
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 6 of 14 PAGEID #: 4913




                         double-spaced pages absent agreement of the parties or leave of
                         Court.

            2.     The parties shall indicate in any in limine motion whether the Court ruled
                   on the issue previously in this case or another case in this MDL, whether
                   they are moving to preserve, or whether they are asking for reconsideration
                   because of new or different circumstances or other good cause.

VI.    VOIR DIRE

       The parties shall exchange proposed voir dire questions on August 24, 2020. The

parties shall submit their proposed voir dire questions to the Court by August 31, 2020.

       The whole panel of prospective jurors (i.e. those in the jury box and those seated in

the rear of the courtroom) will be examined collectively. The Court will conduct some of the

voir dire examination.

       After voir dire, the Court will consider challenges for cause and peremptory

challenges. Each prospective juror is assigned a number by the Clerk’s Office. A list of the

jurors’ names and numbers is available to counsel prior to the commencement of trial. When

challenging a juror, counsel should refer to the juror by name and number.

       Counsel will not be permitted to question jurors individually regarding background

information. This information is contained in juror questionnaires which will be on file in

the Clerk's Office. Counsel should examine these forms prior to the commencement of trial.

Counsel should contact the Court’s Law Clerk, Erika Prouty, who can be reached at (614)

719-3253 or Erika_Prouty@ohsd.uscourts.gov, to arrange access to juror questionnaires.

      Because of the length of the estimated length of this trial, the parties shall meet and

confer and submit to the Court by June 10, 2020, an additional questionnaire to be sent to the

jury pool. The main question in this questionnaire will be whether the juror can serve for the

                                               6
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 7 of 14 PAGEID #: 4914




length of the trial. The Court will entertain additional questions the parties propose to be in

included in the questionnaire.

VII.   JURY INSTRUCTIONS

          A. Jury Instructions from the Court

       The Court will prepare preliminary and general jury instructions. The parties may obtain

an example of the Court's general instructions from the Court’s Law Clerk, Erika Prouty. The

parties shall concentrate their efforts on the case-specific instructions.

         B. Proposed Jury Instructions from the Parties

       The parties shall submit jointly one set of proposed jury instructions which contains the

parties agreed upon case-specific instructions, and, in the event the parties cannot agree on an

instruction, each party’s own individual proposed case-specific instruction. To this end, counsel

shall adhere to the following procedures:

             1.     The parties shall serve their proposed jury instructions on each other
                    on or before August 31, 2020.

             2.     Counsel then shall meet, confer and agree on proposed case-specific
                    jury instructions.

             3.     If, after concerted good faith effort, the parties are unable to agree upon a
                    particular case-specific instruction, each party shall propose its own
                    version. Plaintiff's version shall be presented first, immediately followed
                    by Defendant's version of the jury instruction, complete with pinpoint
                    citations to binding authority. Each version, Plaintiff's and Defendant's,
                    shall appear together on one page for ready comparison. Versions of
                    longer instructions (over one page) shall appear one after another. A party
                    may indicate its general objection to the giving of the proposed instruction.

            4.      Proposed case-specific jury instructions shall be submitted to the Court
                    on or before September 9, 2020.

       All instructions shall be concise, understandable and neutral. Further, counsel shall at

a minimum agree on a common index and the proposed instructions from all parties shall
                                                  7
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 8 of 14 PAGEID #: 4915




correspond to the index.

VIII. MODIFICATION

       The parties may by agreement modify the dates within this CMO that affect only the parties.

All deadlines established for submissions to the Court may only be modified for good cause and

with the permission of the Court.

IX.    ADDITIONAL GUIDELINES

       A. Jury

       Any prospective juror may be challenged for cause. Each party shall be entitled to three (3)

peremptory challenges. 28 U.S.C. § 1870. The parties will exercise their peremptory challenges

alternately with the plaintiff exercising the first challenge. If either party “passes,” that challenge

will be counted as used.

       In most civil cases the Court will seat a jury of eight (8) members. In accordance with

Federal Rule of Civil Procedure 48, all jurors shall participate in the verdict unless excused pursuant

to Rule 47(c). Unless the parties otherwise stipulate, the verdict shall be unanimous.

       B. Trial Procedure

       Trial will commence every day at 9:00am. The Court will take one mid-morning break, one

lunch break, and one mid-afternoon break each day.

       C. Disclosure of Live Witnesses

       Unless the parties agree otherwise, given the nature of this trial, including the extraordinary

amount of documents and preparation, disclosure of live witnesses to be called to testify, and

expected order, shall be made 24 hours in advance of the witness testifying. Any new witness for

a Monday shall be disclosed on Friday before 9:00 p.m. (Eastern Standard Time). The parties

shall use good faith efforts to notify opposing counsel of witnesses to be presented by deposition

designations 24 hours in advance of their use at trial, but the intent of this is not to preclude a party
                                                    8
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 9 of 14 PAGEID #: 4916




from utilizing a deposition designation if time allows for such use during the natural progression of

the trial.

         D. Other Matters

         This Order supersedes all previous orders in this case to the extent previous orders are

inconsistent with this Order.

         The parties shall address questions about this Order to the Court’s Law Clerk, Erika Prouty.

When calling or emailing, please have counsel for all parties participating or with fewer than all

counsel participating with express permission of non-participating counsel.

         IT IS SO ORDERED.


5/5/2020                                       s/Edmund A. Sargus, Jr.
DATE                                           EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE

5/5/2020                                       s/Kimberly A. Jolson
DATE                                           KIMBERLY A. JOLSON
                                               UNITED STATES MAGISTRATE JUDGE




                                                    9
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 10 of 14 PAGEID #: 4917




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 IN RE: DAVOL, INC./C.R. BARD,                      Case No. 2:18-md-2846
 INC., POLYPROPYLENE HERNIA
 MESH PRODUCTS LIABILITY
 LITIGATION                                         JUDGE EDMUND A. SARGUS, JR.
                                                    Magistrate Judge Kimberly A. Jolson


 This document relates to:
 ALL ACTIONS.


                            CASE MANAGEMENT ORDER NO. 23-C

                                    FINAL PRETRIAL ORDER

       The Court held a final pretrial conference in this case on _______________ at ____ a.m.,

pursuant to Fed. R. Civ. P. 16.

I.     APPEARANCES

       For Plaintiff:

       For Defendant:

II.    NATURE OF ACTION

       A.      This is an action for:

       B.      The jurisdiction of the Court is invoked under Title ____, United States Code,

       Section _____.

       C.      The jurisdiction of the Court (is) (is not) disputed.

III.   TRIAL LENGTH

       The estimated length of trial is:

IV.    AGREED STATEMENTS AND LISTS
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 11 of 14 PAGEID #: 4918




      A.     General Nature of the Claims of the Parties

      l.     Plaintiffs' Claims:

             The parties shall set out brief summary without detail; an itemized statement
      of special damages should be included.

      2.     Defendants' Claims:

             The parties shall set out brief summary without detail.

      B.     Uncontroverted Facts

              The parties shall set out uncontroverted or uncontested facts in chronological order.
      Suggested language: The following facts are established by admissions in the pleadings or
      by stipulations of counsel.

      C.     Contested Issues of Fact and Law

      1.     Contested Issues of Fact.

            The parties shall set out a brief statement of the remaining contested issues of fact.
      Suggested language: The contested issues of fact remaining for decision are:

      2.     Contested Issues of Law.

             The parties shall set out a brief statement of the remaining contested issues of law.
      Suggested language: The contested issues of law in addition to those implicit in the
      foregoing issues of fact, are:

      OR      There are no special issues of law reserved other than those implicit in the foregoing
      issues of fact.

      D.     Witnesses

      1.     Suggested language: In the absence of reasonable notice to opposing counsel to the
      contrary, plaintiff will call, or will have available at the trial:

      OR Plaintiff may call: (provide a brief synopsis of each witness' testimony.)

      2.     Suggested language: In the absence of reasonable notice to opposing counsel to the
      contrary, defendant will call, or will have available at the trial:

      OR Defendant may call: (provide a brief synopsis of each witness' testimony.)

      3.     Suggested language: In the absence of reasonable notice to opposing counsel to the
      contrary, _____________ will call:
                                                 2
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 12 of 14 PAGEID #: 4919




      OR ___________ may call: (provide a brief synopsis of each witness' testimony; use for
      third parties).

      4.     In the event other witnesses are to be called at the trial, a statement of their names
      and addresses and the general subject matter of their testimony will be served upon opposing
      counsel and filed with the Court at least five (5) days prior to trial.

      5.      There is reserved to each of the parties the right to call such rebuttal witnesses as may
      be necessary, without prior notice to the other party. Questions frequently arise as to
      whether a witness will offer rebuttal testimony or is more appropriately designated as part of
      the case-in-chief. If questions arise as to the nature of a witness= testimony, the Court will
      err on the side of required disclosure five (5) days prior to trial of rebuttal witnesses. If no
      disclosure is made, the Court shall not permit such witness to testify.

      Note: Only witnesses listed in the Final Pretrial Order will be permitted to testify at the
      trial, except witnesses called solely for the purpose of impeachment or for good cause
      shown.

      E.     Expert Witnesses

             Suggested language: Parties are limited to the following number of expert witnesses,
      including treating physicians, whose names have been disclosed to the other side.

      1.     Plaintiff: List all expert witnesses plaintiff intends to call at trial.

      2.     Defendant: List all expert witnesses defendant intends to call at trial.

            Counsel have filed a resume or curriculum vitae of each expert’s qualifications that
      may be found on the docket at:______________.

      F.     Depositions

             During trial, reading of depositions frequently presents problems that can be
      eliminated by advance discussion and preparation. The pretrial order shall list depositions to
      be read into evidence and any objections thereto identifying the objecting party, portions
      objected to, and the basis for the objections. All irrelevant and redundant matter and all
      colloquy between counsel in the deposition must be eliminated when the deposition is read.
      See also the requirements of Fed. R. Civ. P. 26(a)(3)(B).

             Suggested language: Testimony of the following witnesses will be offered by
      deposition/videotape. (List all witnesses whose testimony will be offered by deposition or
      videotape. If none, so state.)

      G.     Exhibits

             The exhibit list should be prepared prior to trial and set forth in the pretrial order.
                                                   3
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 13 of 14 PAGEID #: 4920




      Exhibits that are to be admitted without objection should be listed first, then followed by a
      listing of exhibits to which there may be objections, noting by whom the objection is made
      (if there are multiple adverse parties), the nature of the objection, and the authority
      supporting the objection.

              Exhibit markers should be attached to all exhibits at the time they are shown to
      opposing counsel during the preparation of the pretrial order. A supply of marking tags for
      exhibits may be obtained from the courtroom deputy clerk. They should be attached to the
      lower right-hand corner whenever possible. See also the requirements of Fed. R. Civ. P.
      26(a)(3)(C).

              Except for good cause shown, the Court will not permit the introduction of any
      exhibits unless they have been listed in the pretrial order, with the exception of exhibits to be
      used solely for the purpose of impeachment.

             Exhibit lists should be attached as appendices to the pretrial order as follows:

             Appendix B      Joint Exhibits
             Appendix C      Plaintiff Exhibits
             Appendix D      Defendant Exhibits
             Appendix E      Third-Party Exhibits

      H.     Stipulations

             Counsel have made any and all stipulations pursuant to the Federal Rules.

      I.     Completion of Discovery

              Except for good cause, all discovery shall be completed before the Final Pretrial
      Order is signed by the Court. If discovery has not been completed, the proposed pretrial
      order shall state what discovery is yet to be done by each side, when it is scheduled, when it
      will be completed, and whether any problems (e.g., objections or motions) are likely with
      respect to the uncompleted discovery.

      Suggested language:

      *      Discovery has been completed.
      *      Discovery is to be completed by ______, 20__.
      *      Further discovery is limited to ________________________.
      *      The following provisions were made for discovery:
                    Specify all such provisions.

V.    MODIFICATION

             The Final Pretrial Order may be modified at or prior to the trial of this action to
      prevent manifest injustice. Such modification may be made by application of counsel or on
      motion of the Court.
                                                  4
Case: 2:18-md-02846-EAS-KAJ Doc #: 379 Filed: 05/05/20 Page: 14 of 14 PAGEID #: 4921




VI.   REMAINING ISSUES AND OTHER MATTERS

      The following legal issues must be resolved before the beginning of trial:

      Counsel bring the following additional matters to the Court's attention:


                                            ______________________________________
                                            EDMUND A. SARGUS, JR.
                                            UNITED STATES DISTRICT JUDGE

                                            _________________________________
                                            KIMBERLY A. JOLSON
                                            UNITED STATES MAGISTRATE JUDGE


______________________________
Trial Counsel for Plaintiffs


______________________________
Trial Counsel for Defendants




                                                 5
